DETAILED ACTION
	This is the first office action or US Application 16/842,641 for a Wall Fixing Bracket and Heat Source Apparatus Unit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0230397 to Southwick et al. in view of US 2,263,901 to Olney.  Regarding claim 1, Southwick et al. discloses a wall fixing bracket for attaching a heat source apparatus to a wall.  The bracket comprises a first bracket (20) attached to the heat source apparatus and a second bracket (32) fixed to the wall.  The second bracket has a first engagement portion (46) over which the first bracket is hooked, and the first bracket has a first hole (28) through which the first engagement portion is inserted.
Southwick et al. does not disclose the first bracket as having a plurality of protruding portions arranged side by side along an upper end of the first hole, that protrude from the upper end of the first hole into the first hole.  Olney provides a teaching for providing a plurality of protruding portions (19) arranged side by side along an upper end of a hole (17), that protrude from the upper end of the hole into the hole.  The protruding portions receive an engagement portion (21) to prevent shifting of an object secured in the hole.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have provided a plurality of protrusions at the upper portion of the hole of Southwick et al., to receive the engagement portion and prevent shifting of the engagement portion in the bracket as taught by Olney.  One of ordinary skill in the art would have been motivated to secure the two brackets together to prevent lateral movement.

	Regarding claim 4, the first bracket has an attachment portion below the first hole, and the first bracket is attached to the heat source apparatus at the attachment portion (at 16, 18).  Regarding claim 5, the first bracket has a first portion (22) having the first hole, a second portion (16 in fig. 2) located below the first portion and having the attachment portion, and a third portion (the outside leg of 16 in fig. 2) located between the first portion and the second portion, and inclined to be farther away from the second bracket as approaching from the first portion toward the second portion.
	Regarding claim 6, the second bracket has a second engagement portion (any second one of the three elements 46) over which the first bracket is hooked (via 28), the first bracket has a second hole (any second one of the three elements 28) through which the second engagement portion is inserted, and the second hole has a flat upper end.  Regarding claim 7, the attachment portion is provided in a region other than a region directly below the first hole (the attachment portion extends across the entire bracket).

	Regarding claim 11, the first bracket has an engagement position indicating portion that indicates an engagement position of the first engagement portion (when the engagement portion 46 is engaged with 28).  Regarding claim 12, Southwick et al. in view of Olney discloses a heat source apparatus unit comprising the wall fixing bracket noted in claim 1 above, and a heat source apparatus (the radiator tank) attached to the wall (the wall of 14) by the fixing bracket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8104726 to Hoernig
US 2006/0091271 to Nowak
US 2018/0231176 to Sabounjian et al.	US 2018/0058720 to Ando
US 5487518 to McCraney et al.	US 4955573 to Horvath
The above prior art discloses various fixing brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632